MEMORANDUM DECISION
                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                        Sep 13 2016, 7:18 am

regarded as precedent or cited before any                         CLERK
                                                              Indiana Supreme Court
court except for the purpose of establishing                     Court of Appeals
                                                                   and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissmann                                         Gregory F. Zoeller
Lawrenceburg, Indiana                                    Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy M. Hines,                                         September 13, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         21A01-1603-CR-459
        v.                                               Appeal from the Fayette Circuit
                                                         Court
State of Indiana,                                        The Honorable Matthew R. Cox,
Appellee-Plaintiff                                       Special Judge
                                                         Trial Court Cause No.
                                                         21C01-1304-FC-325



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 21A01-1603-CR-459 | September 13, 2016   Page 1 of 5
[1]   Jeremy Hines appeals the sentence he received for Class C Felony Nonsupport

      of a Dependent Child.1 He asks us to revise his sentence. Finding his sentence

      not inappropriate, we affirm.


                                                     Facts
[2]   Hines has three children with his ex-wife, Amy Hines, plus an additional

      biological child and two additional stepchildren. As part of their 2007 divorce,

      Hines was ordered to pay $40 of child support per week for the three children.

      From February 16, 2011, through April 19, 2013, Hines did not pay child

      support—over this period of time, Hines incurred an arrearage of $18,268.


[3]   On April 24, 2013, the State charged Hines with Class C felony nonsupport of a

      dependent child. On January 16, 2016, Hines pleaded guilty as charged. That

      same day, the trial court held a sentencing hearing. Hines presented evidence

      that he had difficulty finding permanent employment and earning steady

      income. He testified that he lived with his fiancée, who worked a full-time job

      at a convenience store while he watched her children at home. He also

      informed the trial court that his fiancée would be able to help him make child

      support payments until he found a job. The trial court took Hines’s sentencing

      under advisement.




      1
          Ind. Code § 35-46-1-5(a).


      Court of Appeals of Indiana | Memorandum Decision 21A01-1603-CR-459 | September 13, 2016   Page 2 of 5
[4]   Before the trial court issued its sentencing order, Hines was arrested for

      allegedly battering his fiancée in the presence of a child and interfering with the

      reporting of a crime. On February 12, 2016, the trial court held another

      sentencing hearing during which it took judicial notice of the new charges.

      Hines’s pre-sentence investigation report (PSI) also disclosed a lengthy criminal

      history. The trial court sentenced Hines to seven years with three years

      executed and four years suspended to probation. Hines now appeals.


                                   Discussion and Decision
[5]   Hines has one argument on appeal, namely, that his sentence is inappropriate.

      Indiana Appellate Rule 7(B) provides, “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” The principal role of such review is to

      attempt to leaven the outliers, but not to achieve a perceived “correct” sentence.

      Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Sentencing is principally a

      discretionary function in which the trial court’s judgment should receive

      considerable deference. Id. at 1222. The defendant bears the burden of

      showing us that his sentence is inappropriate. Kennedy v. State, 934 N.E.2d 779,

      788 (Ind. Ct. App. 2010).


[6]   We initially note that Hines pleaded guilty to a Class C felony, which at the

      time carried a sentence between two and eight years, with an advisory sentence




      Court of Appeals of Indiana | Memorandum Decision 21A01-1603-CR-459 | September 13, 2016   Page 3 of 5
      of four years. Ind. Code § 35-50-2-6. Thus, Hines’s sentence of seven years is

      above the advisory sentence but below the maximum sentence.


[7]   Turning to the nature of Hines’s offense, he failed to provide financial support

      to three of his children as ordered by a court. Those three children were legally

      entitled to over $18,000 of monetary support from Hines but, because of his

      nonpayment, their needs will either go unmet or will be passed on to somebody

      else. Although Hines testified that he has not been able to hold a job, he did

      not provide any particular reason for his inconsistent employment. The longest

      Hines has worked at one job was nine months, and that took place roughly

      twenty years ago. We also note that Hines never requested a child support

      modification due to any changed financial circumstances. Hines has not

      carried his burden of showing us that the nature of his offense renders his seven-

      year sentence inappropriate.


[8]   Turning to Hines’s character, we find a man with a lengthy criminal history.

      Hines has four felony convictions and six misdemeanor convictions. Among

      his convictions are two prior convictions for nonsupport of his dependent

      children, showing that nonsupport is a persistent character flaw. Even worse,

      shortly after testifying that his fiancée—the biological mother of one of his

      children and the sole income-earner in the household—could help him pay his

      child support arrearage, he was arrested for battering her in the presence of

      children. This is not the action of a man who intends to do whatever he can to

      provide for his children. We are not persuaded to revise his sentence.



      Court of Appeals of Indiana | Memorandum Decision 21A01-1603-CR-459 | September 13, 2016   Page 4 of 5
[9]    Finally, our Supreme Court has instructed us to focus not only on the aggregate

       length of a sentence, but also consider “whether a portion of the sentence is

       ordered suspended or otherwise crafted using any of the variety of sentencing

       tools available to the trial judge.” Davidson v. State, 926 N.E.2d 1023, 1025

       (Ind. 2010). One of those tools is probation. Id. We note that, although Hines

       received an aggregate sentence of seven years, the executed portion of three

       years is actually below the advisory sentence of four years. In light of the

       nature of Hines’s offense and his character, Hines’s mostly suspended sentence

       is not inappropriate.


[10]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 21A01-1603-CR-459 | September 13, 2016   Page 5 of 5